Citation Nr: 1615766	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  08-19 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for a skin condition of the scalp.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from October 1987 to March 1988, September 1990 to May 1991, and February 2003 to March 2003. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefits on appeal.

In February 2011, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

The Veteran's claim was most recently remanded in June 2014 for further development and has since been returned to the Board for adjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's skin condition was not first manifest in service, and the most probative evidence does not show that it is etiologically related to service.

2.  The Veteran's scalp condition was not first manifest in service, and the most probative evidence does not show that it is etiologically related to service.


CONCLUSIONS OF LAW

1.  A skin condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
2.  A skin condition of the scalp was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353  (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in October 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337(3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015). 

In this case, the Veteran was provided a VA examination in August 2014, with an October 2014 addendum opinion.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Based on the foregoing, the examiner concluded that the Veteran did not have skin condition of the body or scalp due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinions provided, the Board concludes that the opinions obtained in this case are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Given the August 2014 VA examination and report, the October 2014 addendum, the association of outstanding treatment records, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its June 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran contends that his skin condition of the body and scalp are related to his military service, including due to exposures in the Persian Gulf.  

A review of the Veteran's service treatment records shows no complaints or treatment for a skin condition-including a skin condition on his scalp.  

During a December 1997 VA treatment, the Veteran reported an anterior chest rash, and was diagnosed as having allergic contact dermatitis.  Follow-up in July 1998 was normal and he had no rash.  In June 2005, the Veteran reported a history of a skin rash for the last year and a half.  He was diagnosed as having atopic eczematous dermatitis.  

In an October 2006 VA treatment record, the Veteran reported a history of lichen planus, diagnosed via biopsy.  He was later diagnosed as having atopic dermatitis and lichen planus.  

The Veteran was afforded a VA skin examination in August 2011, during which he reported skin problems on the scalp since deployment in the Persian Gulf in 1991.  His lichen planus was first diagnosed in 2002, and the examiner diagnosed lichen planus which might be related to exposures in southwest Asia.  The examiner opined that the Veteran's skin condition of the scalp and body was less likely than not related to his periods of active duty as there is clear diagnosis of lichen planus following active duty, and any complaints of dry skin flaking on the scalp would not be a precursor to his currently diagnosed lichen planus.  

The Veteran was afforded another VA skin examination in August 2014, during which the examiner opined that the Veteran's atopic dermatitis and lichen planus were at least as likely as not related to service.  In reaching this conclusion, the examiner noted that the Veteran's "service treatment records speaks to a scalp & skin condition with follow-up treatment."  The Board notes, however, that the Veteran's service treatment records do not show treatment for skin and scalp problems during service.  

Because the August 2014 VA examiner did not provide a detailed rationale for August 2014 his opinion, the Veteran's electronic claims file was sent for a supplemental opinion in October 2014.  The examiner opined that the Veteran's claimed skin conditions are less likely than not related to his periods of active duty.  In so opining, the examiner provided the following rationale:

Based on a review of the record to include the veteran's treatment for dermatitis in 1997 (follow-up exam [in 1998] did not actually give any treatment for dermatitis), it is less likely than not that the diagnosed skin and scalp condition is etiologically related to service.  The veteran appears to have had numerous skin conditions.  Review of pharmaceutical records shows that the veteran was treated with cold car shampoo, selenium sulfite shampoo and topical hydrocortisone for the Birmingham VAMC in 1994-1995.  This episode of care was a life event as the veteran had no further signs of any scalp conditions on examination or requiring treatment until his complaints of scalp issues in 2004.  The scalp conditions in 1994-1995 lack continuity to link to his current skin condition, lichen planus, which was diagnosed in 2004.  The treatment rendered in 1994-1995 was not consistent with treatment for lichen planus.  Skin complaints by the veteran in 1997 only related to a small rash on his chest without scalp involvement noted by veteran nor on examination.  The objective medical evidence does not support any link between his scalp dermatological condition as treated in any period at service due to lack of temporal relationship to the active duty service time.

The veteran was treated for a contact dermatitis on his chest in 1997.  This was through the VA.  The veteran was prescribed Kenalog cream for treatment.  The tube was only 15g in size in the veteran never refilled it according to pharmacy records as noted above.  This condition was a life event as in 1998 he had a follow-up visit which clearly documented the skin condition had resolved.  The veteran was no longer on the medication.  This episode of care lacks temporal relationship to his current skin condition of lichen planus.  Additionally, very short-term treatment with Kenalog would have been unlikely to have cleared the lesion on the chest quickly if that lesion in 1997 was actually undiagnosed lichen planus.  So based on response to Kenalog for a short period of time, the dermatitis diagnosed in 1997 is unlikely related to his current dermatological conditions.  The objective medical evidence does not support any link between the dermatitis condition in any period at service due to lack of temporal relationship to the active duty service time.

Lastly, the veteran's current diagnosis of lichen complain is less likely than not is related to any period of military service or prior dermatological condition.  The veteran's onset of lichen complain clearly occurred when the veteran was not on active duty.  Per his 2011 hearing he states "I was out of the service within this skin condition started."  The dermatological documentation also supports this.  The veteran was seen May 25, 2004 and documentation states that the initial lichen planus lesions started on his anterior right wrist and had been present only for 2-3 months which puts its onset in February or March of 2004.  Additionally the veteran noted leave reported that "scalp is fine" July 26, 2004 dermatological visit.  Biopsy on July 26, 2004 confirmed a diagnosis of lichen planus which is his current dermatological condition and dates back to 2004.  There is no objective medical evidence linking any event or period of military service or exposure during military service for lichen planus.  The onset of the lichen planus is clearly documented to occurred when the veteran was not on active duty.  As noted above, there is copious objective evidence supporting the determinations above.  While the veteran's subjective recollections may [or] may not exactly coincide with this documentation, the objective medical evidence is of sufficient quality and quantity to clearly answer these questions.  The objective evidence holds greater weighed in making this determination been subjective recollections which can vary over time.

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's service connection claims for a skin condition and scalp condition.  

First, to the extent that the Veteran is claiming that the Veteran's skin and scalp conditions are attributable to his service in the Persian Gulf, the Board notes that the skin and scalp conditions are attributed to known clinical diagnoses (lichen planus and dermatitis).  See 38 C.F.R. § 3.317(a)(1)(ii).  As such, to the extent his skin and scalp conditions are explained, the associated disabilities are not "undiagnosed" or "medically unexplained" for purposes of applying the Persian Gulf presumption.  38 C.F.R. § 3.317(a)(2)(i) and (ii).  In summary, presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted here for his skin and scalp problems.  

The Board finds that the most probative evidence as to the etiology of the Veteran's skin and scallop conditions is the October 2014 VA opinion.  As noted, this examiner found that the Veteran's skin and scalp conditions were not related to his period of active duty.  The examiner's opinions were based upon the evidence as a whole-including the Veteran's contentions, lay statements, and the medical evidence of record.  The examiner provided a detailed rationale for the opinions provided and it is consistent with the medical evidence of record.

The Board has considered the August 2014 positive opinion in conjunction with the Veteran's case, but finds that although the examiner is competent and credible, his findings are far outweighed by the other evidence of record.  Moreover, he provided scant rationale for his opinion and did not consider the relevant treatment records as requested in the June 2014 remand.  As such, the Board assigns the August 2014 opinion limited probative value.  Simply put, the evidence against the Veteran's claim outweighs the positive evidence.  

The Board notes that the only probative evidence that the Veteran's skin and scalp conditions are related his period of active service are his own lay assertions.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced.  For example, the Veteran is competent to report scalp and skin problems during service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran contends that his skin and scalp conditions had their onset during his service in the Persian Gulf.  The medical evidence of record, however, does not support these assertions and, indeed, suggests otherwise. 

Even assuming the Veteran was treated for scalp or skin problems during service, the most probative clinical evidence does not show any relationship between his skin problems now and those alleged to have occurred during service.  Furthermore, laypersons generally are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). 

The Board finds that the October 2014 opinion made by a medical professional is far more probative than the lay statements provided by the Veteran.  Given the complex nature of the Veteran's skin and scalp complaints, the Board affords far greater probative weight to the expert opinion of the medical professional of record who has concluded that the Veteran skin and scalp conditions were not caused or aggravated by his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In summary, the credible and probative evidence of record establishes that the Veteran's skin and scalp conditions are not related to his military service.  Thus, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).
3

ORDER

Service connection for a skin condition is denied.

Service connection for a skin condition of the scalp is denied.  



____________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


